Appeal (1) from an order dated March 14, 1957 denying a motion to declare null and void the city treasurer’s deed and subsequent deeds to purchasers, and for other relief, and (2) from an order dated April 29, 1957 denying a motion for reconsideration and rehearing, and for other relief. Order dated April 29, 1957 affirmed, without costs. No opinion. Appeal from order dated March 14, 1957 dismissed, without costs. By appealing from the order dated April 29, 1957 appellants waived the right to prosecute the appeal from the order dated March 14,1957 (Van Valkenburgh v. Lutz, 6 A D 2d 812). Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeid, JJ., concur. [7 Misc 2d 17.]